Exhibit 10.1

 

AMENDMENT NO. 2
TO
EMPLOYMENT AGREEMENT

 

This Amendment No. 2 (this “Amendment No. 2”) dated as of September 21, 2009,
amends that certain Employment Agreement (the “Agreement”) entered into as of
March 19, 2008, by and between Force Protection, Inc., a Nevada corporation (the
“Company”), and Michael Moody (the “Executive”), as amended by Amendment No. 1
to Employment Agreement entered into as of December 23, 2008.

 

WHEREAS, in order to clarify the range of and eligibility for the Executive’s
annual cash bonus, the Company and the Executive desire to enter into this
Amendment No. 2 to amend certain provisions of the Agreement in accordance with
Section 17 of the Agreement.

 

NOW, THEREFORE, for and in consideration of the promises and the mutual
covenants and agreements in the Agreement and herein, the Company and the
Executive hereby agree as follows:

 

1.     Capitalized Terms.  Capitalized terms that are not defined in this
Amendment No. 2 shall have the meanings ascribed thereto in the Agreement.

 

2.     Amending Provisions.  Section 2(b)(ii) of the Agreement is deleted in its
entirety and replaced with the following language:

 

“(ii) Annual Bonus.  During the Employment Period, the Executive shall be
eligible to receive an annual cash bonus (“Annual Bonus”) as approved by the
Board or the Compensation Committee of the Board (the “Compensation Committee”)
for each full or pro-rata portion of the fiscal year during which Executive is
employed by the Company, the terms and conditions of which as well as
Executive’s entitlement thereto shall be determined annually by the Board or the
Compensation Committee after good-faith consultation with Executive.  The
Company and the Executive agree that the Executive’s target bonus opportunity
shall be approximately 75% of Annual Base Salary, but that the actual bonus may
be more or less than such target amount and that the amount of the Annual Bonus
may vary based the achievement of individual or Company performance criteria as
established by the Board or the Compensation Committee after good faith
consultation with Executive. Any Annual Bonus due with respect to a fiscal year
will be paid on or before March 15 of the following calendar year.

 

3.     Counterparts.  This Amendment No. 2 may be executed (including by
facsimile transmission confirmed promptly thereafter by actual delivery of
executed counterparts) in counterparts, each of which shall be deemed to be an
original and all of which together shall constitute one and the same instrument.

 

4.     Governing Law.  This Amendment No. 2 shall be governed by, and construed
and enforced in accordance with, the internal laws of the State of South
Carolina without regard to the principle of conflicts of laws.

 

--------------------------------------------------------------------------------


 

5. Headings.  Section headings are for convenience only and shall not be
considered a part of this Amendment No. 2.

 

IN WITNESS WHEREOF, the Company and the Executive have caused this Amendment
No. 2 to be executed, effective as of the date first written above.

 

 

 

FORCE PROTECTION, INC.

 

 

 

 

 

By:

/s/ Lenna Ruth Macdonald

 

Name:

Lenna Ruth Macdonald

 

Title:

Chief Strategy Officer, General Counsel and Secretary

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ Michael Moody

 

Name:

Michael Moody

 

Title:

Chief Executive Officer and President

 

--------------------------------------------------------------------------------